Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims
Claim 5 is/are amended, claims 1-4 is/are cancelled and claims 6-11 is/are added.  Currently claims 5-11 are pending in this application.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5, 6, 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bajka (4647007) in view of Gant et al (5630398).
Regarding claim(s) 5 and 6, Bajka, (Fig. 1-4), discloses a valve actuator 11 comprising a housing 14,18, a handle 38 having a portion external to the housing, with the handle being both indirectly coupled to a valve (col 3, line 50-57, below valve shaft 3 in Fig 2) controlled by the actuator and operable manually, a rotating actuator shaft 33-35 configured to shift between a first position (Fig 2) and a second position (Fig 3).
Bajka fails to disclose a valve/shaft tracking means. Gant et al teaches a valve comprising an actuator shaft 34, a valve shaft 15 and a means for tracking the rotation of shafts 15,34 comprising an encoder drive gear 42 positioned so as to rotate with the rotating shafts to indicate valve position (col 5, line 1-20).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Bajka with an encoder drive gear positioned so as to rotate with the rotating shafts to track shaft rotation and indicate valve position as taught by Gant in order to enable valve position detection to the user. The encoder gear in Bajka as modified would engage a magnetic sensor regardless of linear position of rotation actuator shaft (since it would be carried by valve shaft).
Bajka fails to disclose the actuator motor 15 as electronically controlled. Gant teaches a valve actuator motor controlled (col 5 line 1-20) by an electronic circuit 38,40 based on valve position.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Bajka with electronic position feedback based motor control as taught by Gant in order to provide accurate valve position adjustment. 
As to claim 8, Bajka discloses in the first position (Fig 2), the rotating shaft engages a drive motor gear 31 (by tangs 43), and in the second position (Fig 3), the rotating shaft disengages the drive motor gear 31.
As to claim 9, Bajka discloses manual operation (pushing downward the handle from Fig 2 to Fig 3) of the handle shifts the rotating shaft to the second position.
Claim(s) 7, 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bajka (4647007) in view of Gant et al (5630398), further in view of Watanabe (5059879).
As to claim 7, Bajka as modified (as taught by Gant) teaches a magnetic sensor 46 reading  the rotation of encoder drive gear 42 regardless of the position of shaft but fails to disclose encoder drive gear engaging an encoder gear of encoder. Watanabe, Fig 1, teaches a valve detector comprising an encoder drive gear 10 on a shaft 4 engaging an encoder gear 11 to detect valve position by encoder 12.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the valve detector disclosed by Bajka as modified with encoder drive gear engaging an encoder gear to detect valve position by encoder 12 as taught by Watanabe as an art-recognized functionally equivalent substitute valve encoder arrangement yielding predictable results of electronic valve position detection.
As to claim 10, Bajka, (Fig. 1-4), discloses a valve actuator 11 comprising: a 14,18, a handle 38 having a portion external to the housing, with the handle being both indirectly coupled to a valve (col 3, line 50-57, below valve shaft 3 in Fig 2) controlled by the actuator and operable manually; a rotating actuator shaft 33-35 configured to shift 
Bajka fails to disclose a valve/shaft tracking means. Gant et al teaches a valve comprising an actuator shaft 34, a valve shaft 15 and a means for tracking the rotation of shafts 15,34 comprising an encoder drive gear 42 positioned so as to rotate with the rotating shafts to indicate valve position (col 5, line 1-20).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Bajka with an encoder drive gear positioned so as to rotate with the rotating shafts to track shaft rotation and indicate valve position as taught by Gant in order to enable valve position detection to the user. The encoder gear in Bajka as modified would engage a magnetic sensor regardless of linear position of rotation actuator shaft (since it would be carried by valve shaft).
Bajka fails to disclose the actuator motor 15 as electronically controlled. Gant teaches a valve actuator motor controlled (col 5 line 1-20) by an electronic circuit 38,40 based on valve position.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Bajka with electronic position feedback based motor control as taught by Gant in order to provide accurate valve position adjustment. 
Bajka as modified (as taught by Gant) teaches a magnetic sensor 46 reading  the rotation of encoder drive gear 42 regardless of the position of shaft but fails to disclose encoder drive gear engaging an encoder gear of encoder. Watanabe, Fig 1, teaches a valve detector comprising an encoder drive gear 10 on a shaft 4 engaging an encoder gear 11 to detect valve position by encoder 12.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the valve detector disclosed by Bajka as modified with encoder drive gear engaging an encoder gear to detect valve position by encoder 12 as taught by Watanabe as an art-recognized functionally equivalent substitute valve encoder arrangement yielding predictable results of electronic valve position detection.
As to claim 11, Bajka, (Fig. 1-4), discloses a valve actuator 11 comprising a housing 14,18, a handle 38 having a portion external to the housing, with the handle being both indirectly coupled to a valve (col 3, line 50-57, below valve shaft 3 in Fig 2) controlled by the actuator and operable manually, a rotating actuator shaft 33-35 configured to shift between a first position (Fig 2) and a second position (Fig 3).
Bajka fails to disclose a valve/shaft tracking means. Gant et al teaches a valve comprising an actuator shaft 34, a valve shaft 15 and a means for tracking the rotation of shafts 15,34 comprising an encoder drive gear 42 positioned so as to rotate with the rotating shafts to indicate valve position (col 5, line 1-20).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Bajka with an encoder drive gear positioned so as to rotate with the rotating shafts to 
Bajka fails to disclose the actuator motor 15 as electronically controlled. Gant teaches a valve actuator motor controlled (col 5 line 1-20) by an electronic circuit 38,40 based on valve position.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Bajka with electronic position feedback based motor control as taught by Gant in order to provide accurate valve position adjustment. 
Bajka as modified (as taught by Gant) teaches a magnetic sensor 46 reading  the rotation of encoder drive gear 42 regardless of the position of shaft but fails to disclose encoder drive gear engaging an encoder gear of encoder. Watanabe, Fig 1, teaches a valve detector comprising an encoder drive gear 10 on a shaft 4 engaging an encoder gear 11 to detect valve position by encoder 12.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the valve detector disclosed by Bajka as modified with encoder drive gear engaging an encoder gear to detect valve position by encoder 12 as taught by Watanabe as an art-recognized functionally equivalent substitute valve encoder arrangement yielding predictable results of electronic valve position detection.
Response to Arguments
Applicant’s amendment has overcome the rejection of record.  However, a new ground of rejection is applied to the amended claims. Bajka is cited as primary reference disclosing a rotation shaft shifting linearly between two positions and Gant/Watanabe are cited to show incorporation of encoder gear valve detector.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atif Chaudry at phone number 571-270-3768.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-Craig Schneider can be reached at 571-272-3607, or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. In case you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (toll-free) 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ATIF H CHAUDRY/Primary Examiner, Art Unit 3753